UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              19 Cr. 465-1 (KPF)

SALVATORE ARENA,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court presumes familiarity with the factual and procedural histories

of this case. See generally United States v. Arena, No. 19 Cr. 465-1 (KPF), 2020

WL 4505806 (S.D.N.Y. Aug. 3, 2020). As relevant here, by Order dated

August 3, 2020, this Court denied Mr. Arena’s motion for compassionate

release in the form of a resentencing to time served, pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (Dkt. #36). Two weeks after the Order issued, the Court

received a supplemental submission from Mr. Arena, which submission did not

cause the Court to change its earlier decision. (Dkt. #38-39). Seven months

after that, on March 12, 2021, the Court received Mr. Arena’s pro se motion for

reconsideration of the prior motion for compassionate release, in which he

sought immediate release, or, in the alternative, release to home detention after

completion of the Residential Drug Abuse Treatment (“RDAP”) at USP

Lewisburg. (Dkt. #43). Briefly, Mr. Arena argues that his completion of that

program, his chronic medical conditions, and a then-recent outbreak of the

COVID-19 virus at his facility amount to “extraordinary and compelling

circumstances” warranting his release. (Id. (citing 18 U.S.C. § 3582(c)(1)(A)(i))).
For the reasons set forth in the remainder of this Order, the Court denies Mr.

Arena’s motion.

      To begin, the motion is untimely. Pursuant to Criminal Local Rule 49.1:

             Unless otherwise provided by statute or rule, or unless
             otherwise ordered by the Court in a Judge’s Individual
             Practices or in a direction in a particular case, upon any
             motion, the papers shall be served and filed as follows:

                                             ...

             (d) A motion for reconsideration or reargument of a
             Court order determining a motion shall be filed and
             served within fourteen (14) days after the Court’s
             determination of the original motion. A memorandum
             setting forth concisely the matters or controlling
             decisions which counsel believes the Court has
             overlooked shall accompany the motion.

Criminal Local Rule 49.1(d). 1 Mr. Arena filed his motion for reconsideration

some seven months after the Court’s Order, and this Court and others have

found that such untimeliness is itself a sufficient basis for denial. See United

States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 1331955, at *1 (S.D.N.Y. Mar. 23,

2020) (collecting cases).

      Even were this Court to consider the merits of Mr. Arena’s motion —

whether by excusing its untimeliness or by considering it as a second motion

for compassionate release — it would deny the relief sought. To the extent that


1     Before the enactment of Criminal Local Rule 49.1(d), courts in the Southern and
      Eastern Districts of New York traditionally used Civil Local Rule 6.3, which also
      specified a 14-day deadline for the filing of motions for reconsideration. See generally
      United States v. Carollo, No. 10 Cr. 654 (HB), 2011 WL 5023241, at *2 (S.D.N.Y. Oct. 20,
      2011) (“Although neither the Federal Rules of Criminal Procedure nor the Local
      Criminal Rules of this Court address the proper standard for a motion for
      reconsideration in criminal cases, courts in this district have applied the standard of
      Local Rule 6.3.”). Because Criminal Local Rule 49.1(d) is of comparatively recent
      vintage, the Court cites to cases decided under both Local Rules.

                                             2
Mr. Arena obtains a reduction in sentence from the Bureau of Prisons (“BOP”)

as a result of successful completion of USP Lewisburg’s RDAP program, he is to

be commended for this achievement, but the fact of that reduction would not

amount to “extraordinary and compelling circumstances” warranting his

immediate release. (Dkt. #43 at 1). Mr. Arena’s medical conditions have been

already addressed in the Court’s prior decision. (Dkt. #36 at 6-10). The early

2021 coronavirus outbreak to which Mr. Arena refers (see Dkt. #43 at 1-3) was

brought under control; according to the BOP website, no inmates and only one

staff member at USP Lewisburg have recently tested positive for COVID-19.

See https://www.bop.gov/coronavirus/ (last accessed May 19, 2021). Finally,

the Court has learned from BOP that Mr. Arena was vaccinated against COVID-

19, receiving his second dose on February 25, 2021, the same date of his

reconsideration motion.

                                CONCLUSION

      Based on untimeliness and the absence of extraordinary and compelling

circumstances, Mr. Arena’s motion for reconsideration of his motion for

compassionate release is DENIED. The Clerk of Court is directed to terminate

the motion at docket entry 43, and to send a copy of this Order to Mr. Arena at

the following address: Salvatore Arena, Reg. No. #86726-054, Federal Prison

Camp, P.O. Box 2000, Lewisburg, PA 17837.




                                       3
    SO ORDERED.

Dated: May 19, 2021
       New York, New York

                                 KATHERINE POLK FAILLA
                                United States District Judge




                            4
